BOWEN, Judge.
Christopher R. Waltman was convicted of driving under the influence of alcohol in violation of Ala.Code 1975, § 32-5A-191(a)(2), and was fined $250. On his appeal from that conviction, he argues that the prosecution failed to prove that he was under the influence of alcohol to the extent that it affected his ability to operate his vehicle in a safe manner.
On appeal to the circuit court from the district court for trial de novo, the parties agreed that “we would submit this matter on the transcript from the testimony in district court as if it were testified here” in circuit court. The circuit judge “considered the transcript” and denied the appellant’s motion for a judgment of acquittal.
There are no facts contained in the record on appeal. That record does not contain any transcript of the proceedings in district court. There is no order of the circuit court making the district court record part of this appeal. The appellant has made no motion to supplement or correct the record pursuant to Rule 10(f), A.R.App.P., even after the Attorney General’s reply brief specifically argued that this deficiency precludes relief for the appellant.
The appellant has failed to carry his burden of submitting a complete and correct record on appeal to this Court. Copeland v. State, 455 So.2d 951, 955 (Ala.Cr.App.), cert. denied, 455 So.2d 956 (Ala.1984). Where no transcript of the proceedings be*937low is contained in the record on appeal, this Court presumes that the judgment of the trial court on an issue of fact is supported by the evidence. Hawkins v. Wallace, 565 So.2d 642, 643 (Ala.Civ.App.1990).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.